         Case 3:20-cv-00133-JCH Document 148 Filed 08/24/20 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


 JAKUB MADEJ,                                          CASE NO. 3:20-cv-00133-JCH
          Plaintiff,
                                                       AUGUST 24, 2020
         vs.
                                                       PLAINTIFF’ AMENDED CROSS-
 YALE UNIVERSITY et al.,                               MOTION TO COMPEL
           Defendants.                                 COMPLIANCE AND
                                                       APPEAR AT DEPOSITION



       Plaintiff Jakub Madej (“Plaintiff”) amends his Cross-Motion to Compel Mr. Keshav

Raghavan to Testify (ECF #144) and moves the Court, pursuant to Rules 37 and 45(g) of the

Federal Rules of Civil Procedure, to command Mr. Keshav Raghavan (the “Deponent”) to appear

for the re-noticed deposition on September 1, 2020, or within 30 days from the Court’s ruling,

and to hold Mr. Raghavan in contempt, should he fail to appear as ordered. The deponent did not

appear at the deposition noticed for August 17, 2020 at 2:00 pm without any notice or

explanation. Neither Mr. Raghavan nor defendants’ counsel sought to reschedule the deposition

before their complete failure to appear. The deposition was suspended at 3:00 pm due to non-

appearance. Plaintiff tried in good faith to arrive at a resolution without this Court’s intervention

but all these attempts were futile. Because Mr. Raghavan has needlessly wasted Plaintiff’s and

the Court’s resources in resolving this motion, Plaintiff is entitled to reimbursement of expenses,

including reasonable attorney's fees, incurred in pursuing the motion. A proposed order is

attached to this motion for the Court’s convenience.



I.     INTRODUCTION

       Keshav Raghavan is a non-party to a lawsuit instituted by Jakub Madej against his


                                                  1
         Case 3:20-cv-00133-JCH Document 148 Filed 08/24/20 Page 2 of 9



college and former employee Yale University in the United States District Court District of

Connecticut. The lawsuit relates to Yale’s unlawful expulsion of Jakub, and the internal decision

process in which Yale allegedly make this determination, and generally makes a determination

whether to withdraw a student or not. According to Yale’s extremely scarce online

representations, Mr. Raghavan was a member of an alleged committee that in part determines

student withdrawals. Plaintiff alleges that that committee does not exist, and is a mere paper

creature whereby Yale College administrators, including defendant Mark Schenker, falsely

represented that they reached the life-changing decisions about student withdrawals to avoid

further scrutiny and potential responsibility. See Am. Compl. ¶ 45-50. Plaintiff seeks to depose

Mr. Raghavan as an alleged member of the committee, and establish fundamental facts about

Yale College’s internal corporate governance.



II.    PROCEDURAL HISTORY

       On August 3, 2020, Mr. Keshav Raghavan was personally served with a Rule 45(b)

subpoena commanding him to appear for a deposition on August 17, 2020 at 2:00 pm in New

York, NY. (ECF #144-4). Mr. Raghavan resides in Stamford, Connecticut, approximately 45

miles from the deposition venue. The deponent was tendered $87.00 for travel and deponent, and

was allowed a reasonable 14 days to comply.

       On August 11, 2020, Defendant Yale University moved to quash the subpoena, despite a

well-settled rule in the Second Circuit that a party lacks standing to object to a third-party

subpoena. (ECF #143). Mr. Raghavan did not move to quash the subpoena at any time, and did

not sought a protective order. Before the deposition date, the deponent did not proffer alternative

dates for his depositions, or otherwise sought the Court's protection with regard to the




                                                  2
         Case 3:20-cv-00133-JCH Document 148 Filed 08/24/20 Page 3 of 9



outstanding subpoena. Deponent did not obtain any relief from the Court that permitted him not

to appear; neither has he attempted to negotiate an extension, a modification, or an alternative

date for his deposition.

       On August 17, 2020, the deposition commenced at 2:00 pm. Neither Mr. Raghavan nor

defendants’ counsel appeared. Contacted 30 minutes into the deposition, counsel declined to

provide a meaningful reason for witness’s non-appearance and simply represented: “Neither he

nor I will be appearing at the deposition today.”. Exhibit A, at 11. The deposition was suspended

at 3:00 pm due to non-appearance.

       Contacted by letter the following day, counsel again failed to provide any meaningful

response as to why deponent did not appear as commanded, despite numerous attempts to elicit a

helpful response. Id. Counsel failed to respond to that letter altogether. Id., at 1-2. He later

claimed that he may have a surgery at that time, and professed – without the benefit of affidavit

or other verified statement – that deponent does not have personal knowledge about this case.

Exhibit B.

       Because there was absolutely no reason why the August 17, 2020 deposition could not

have proceeded, and why the deponent could have chosen not to appear, plaintiff now seeks an

order commanding the deponent to appear and testify.



III.   LEGAL STANDARD

       Valid clerk-issued subpoenas under Rule 45(a)(3) operate as enforceable mandates of the

court on whose behalf they are served. See Advisory Committee Notes, 1991 Amendment to

Rule 45. Although not identical to an order “issued by a judicial officer in the resolution of a

specific dispute”, a valid subpoena “is a legal instrument, non-compliance with which can




                                                   3
         Case 3:20-cv-00133-JCH Document 148 Filed 08/24/20 Page 4 of 9



constitute contempt of court.” Daval Steel Products v. M/V Fakredine, 951 F.2d 1357, 1364 (2d

Cir. 1991) (citation and internal quotations omitted). “[T]he judicial power to hold a non-party in

contempt is the primary mechanism by which a court can enforce a subpoena.” Beruashvili v.

Hobart Corp., 2006 WL 2289199, at *1 (E.D.N.Y. Aug. 8, 2006). Rule 45(g) authorizes a court

to “hold in contempt a person who, having been served, fails without adequate excuse to obey [a]

subpoena or an order related to it.” Fed. R. Civ. P. 45(g). See also 18 U.S.C. § 401 (authorizing

courts “to punish by fine or imprisonment, or both, at its discretion, such contempt of its

authority ... as ... [d]isobedience or resistance to its lawful writ, process, order, rule, decree, or

command”). “The purpose of civil contempt, broadly stated, is to compel a reluctant party to do

what a court requires of [it].” Badgley v. Santacroce, 800 F.2d 33, 36 (2d Cir. 1986). Rule 37(d)

provides that failure to attend a deposition at the time and place noticed “is not excused on the

ground that the discovery sought was objectionable, unless the party failing to act has a pending

motion for a protective order under Rule 26(c).” Fed. R. Civ. P. 37(d)(2).

        Rule 45 grants the court the power to hold a party in contempt “simply on the basis of

failure to comply with a subpoena.” PaineWebber Inc. v. Acstar Ins. Co., 211 F.R.D. 247, 249

(S.D.N.Y. 2002); Hunter TBA, Inc. v. Triple V Sales, 250 F.R.D. 116, 117 (E.D.N.Y. 2008).

Courts in this Circuit sometimes require an explicit court order in addition to the subpoena

before ruling that a non-party be held in contempt. See, e.g., New Falls Corp. v. Soni, 2017 WL

9732100, at *1 (E.D.N.Y. Oct. 30, 2017) (collecting cases); Pateley Assocs. LLC v. Pitney

Bowes, Inc., No. 3:08 CV 1607 (JBA), 2009 WL 10689332, at *3 n.14 (D. Conn., Sept. 10,

2009) (Margolis, J.). The court may also award a party his costs and attorney's fees under its

“inherent powers” when the subpoenaed non-party’s disobedience demonstrated bad faith. Cruz

v. Meachum, 159 F.R.D. 366, 368 (D. Conn. 1994). A party’s willful and continued




                                                    4
         Case 3:20-cv-00133-JCH Document 148 Filed 08/24/20 Page 5 of 9



noncompliance with pretrial discovery orders may warrant a dispositive sanction of default

judgment. Isigi v. Dorvilier, 795 F. App'x 31 (2d Cir. 2019) (affirming an entry of default for

discovery violations). See, e.g., Ramgoolie v. Ramgoolie, 333 F.R.D. 30 (S.D.N.Y. 2019)

(entering default when a party failed to produce bank records for 7 months despite unambiguous

court orders and a clear warning). The Second Circuit does not hesitate to impose the harshest

sanctions when they are “clearly warranted”, for example where gross professional negligence is

found (“that is, where counsel clearly should have understood his duty to the court”). Cine Forty-

Second Street Theatre Corp. v. Allied Artists Pictures Corp., 602 F.2d 1062, 1068 (2d Cir. 1979).

“A litigant chooses counsel at his peril[.]”. Id. See, e.g., Hawley v. Mphasis Corp., 302 F.R.D.

37, 49 (S.D.N.Y. 2014) (issuing adverse inference for purported destruction of evidence).



IV.    ARGUMENT

       A. Mr. Raghavan Was Properly Served with Subpoena, and Was Obliged to Appear

       It is indisputable that Mr. Raghavan was obligated to appear at the August 17, 2020

deposition. The deponent is neither a party nor defendant Yale’s managing agent; thus, he is not

subject to a deposition by notice and was correctly subpoenaed under Rule 45. Stanley Works

Isr. Ltd. v. 500 Grp., 3:17-cv-01765 (CSH), at *3 (D. Conn. Oct. 25, 2019) (“A corporate

employee or agent who does not qualify as an officer, director, or managing agent, on the other

hand, is not subject to deposition by notice … “an employee, like any other non-party witness,

must be subpoenaed pursuant to Rule 45 of the Federal Rules of Civil Procedure”). On August 3,

2020, Mr. Raghavan was personally served with a valid Rule 45 subpoena issued out of this

court. He was afforded a reasonable 14 days to comply. Brown v. Hendler, No. 09-CIV-4486,

2011 WL 321139, at *2 (S.D.N.Y. Jan. 31, 2011) (fourteen dates from the date of service




                                                 5
         Case 3:20-cv-00133-JCH Document 148 Filed 08/24/20 Page 6 of 9



“presumptively reasonable”). By deponent’s and defendants’ own admissions, Mr. Raghavan

was aware of the subpoena as of August 3, 2020 (ECF #143-3).

       Defendant Yale University moved to quash the subpoena six days before the deposition

(ECF #143). Here, this mere filing is immaterial. First, it is well established that filing a motion

to quash does not stay the deposition. See Goodwin v. City of Boston, 118 F.R.D. 297, 298 (D.

Mass. 1988) (“The filing of a motion to quash or a motion for protective order does not

automatically operate to stay a deposition or other discovery.”); Barnes v. Madison, 79 F. App'x

691 (5th Cir. 2003) (“[T]he mere act of filing a motion for a protective order does not relieve a

party of the duty to appear; the party is obliged to appear until some order of the court excuses

attendance.”). Second, Yale’s filing is a nullity because a party does not have standing to quash a

third-party subpoena. Yale’s counsel was reminded of this rule before filing; this issue has

already appeared in this case. Yale’s motion does not even cite any reference to authority for its

legally dubious proposition that a third-party deposition be stayed until its motion is ruled upon.

Plaintiff noted these, and several other, deficiencies in his response to Yale’s motion. (ECF

#144). Thus, Yale’s motion cannot serve as an excuse for Mr. Raghavan not to appear.

       Notably, Mr. Raghavan has not appeared to contest the subpoena, whether by moving to

quash it, or by requesting a protective order. No ancillary proceedings in that matter were

commenced. Even if Mr. Raghavan himself requested a protective order – which he did not – and

if grounds for such an order existed, he would be obliged to appear unless the Court excused

attendance.

       Mr. Raghavan was commanded to appear, and was never relieved of his obligation to

appear. Notably, he never even sought a relief from this Court permitting him not to appear. In

these circumstances, no possible reason exists to excuse Mr. Raghavan’s blatant disobedience




                                                  6
         Case 3:20-cv-00133-JCH Document 148 Filed 08/24/20 Page 7 of 9



with the subpoena.


       B. Mr. Raghavan Must Comply with the Subpoena or Be Subject to Sanctions by This
          Court

       Valid subpoenas under Rule 45(a)(3) operate as enforceable mandates of the court on

whose behalf they are served. See, e.g., Advisory Committee Notes, 1991. It is well-established

that a properly summoned third-party is subject to penalties for failure to comply. Absent an

adequate excuse by the non-party, the failure to comply with a subpoena made under Fed. R.

Civ. P. 45 may be deemed contempt of court from which the subpoena was issued. See Fed. R.

Civ. P. 45(g); Daval Steel Products, 951 F.2d at 1364; Continental Ins. Co. v. Atlantic Casualty

Ins. Co., 2008 WL 3852046, *2 (S.D.N.Y. Aug. 13, 2008) (“Rule 45(e) provides the only

authority in the Federal Rules of Civil Procedure for imposition of sanctions against a non-party

for failure to comply with a subpoena”).

       Despite Mr. Madej's repeated attempts to contact the deponent, Mr. Raghavan and his

counsel have been completely unresponsive, ignoring what is required of them under the law.

Plaintiff was unable to elicit any meaningful response as to why the deponent disobeyed the

subpoena; what alternative dates would be best suited for the deponent; or what authority

defendants refer to when they opposed the deposition. By failing to comply with the subpoena

and defying the subpoena, Keshav Raghavan has shown an utter disregard for the judicial

process. Under Rule 45(g), Mr. Raghavan’s continued failure to comply with Mr. Madej’s

subpoena constitutes a contempt of this Court for which sanctions are warranted. This Court

should exercise its power under Rule 45(g) if the deponent again to appear for the re-noticed

deposition.




                                                7
         Case 3:20-cv-00133-JCH Document 148 Filed 08/24/20 Page 8 of 9



       C. If Mr. Raghavan Does Not Comply, Plaintiff Is Entitled to An Order Holding Mr.
          Raghavan in Contempt

       Pursuant to Fed. R. Civ. P. Rule 45, absent an adequate excuse, failure to comply with a

subpoena is punishable by contempt. See, e.g. Beruashvili, 2006 WL 2289199, at *1 (noting that

the remedy of contempt “is the primary mechanism by which a court can enforce a subpoena”);

Calabro v. Stone, 224 F.R.D. 532, 533 (E.D.N.Y. 2004). Based on the language of Rule 45(g),

courts have “the power under this [R]ule to impose contempt simply on the basis of failure to

comply with a subpoena.” PaineWebber Inc., 211 F.R.D. at 249 (citations omitted). Courts in

this Circuit frequently enter a contempt order against a disobedient non-party who fail to comply

with a Rule 45 subpoena and a following court order commanding compliance with the

subpoena. Id. (nonparty's failure to comply first with subpoena and then subsequent court order

resulted in sanctions).

       Mr. Raghavan was served with the Subpoena, which required his appearance at a

deposition on August 17, 2020 and the production of documents and information at the

deposition. Here, Raghavan willfully failed to both produce documents and appear for his

deposition. Based on his willful non-compliance with the Subpoena, if Mr. Raghavan does not

obey the requested court order commanding him to appear and testify, an Order should be issued

pursuant to Rule 45(g) holding Raghavan in contempt.



V.     CONCLUSION

       Deponent failed without asserting any cause why he has utterly failed to comply with his

discovery obligations. For the foregoing reasons, the Court should grant Plaintiff’s motion and

compel Mr. Raghavan to appear for a deposition noticed for September 1, 2020, or within 30

days. In the event that Mr. Raghavan is unable to comply, or defendants secure Mr. Raghavan’s


                                                8
         Case 3:20-cv-00133-JCH Document 148 Filed 08/24/20 Page 9 of 9



renewed non-compliance, the Court should order other appropriate relief as necessary. The Court

also should award Mr. Madej his attorneys’ fees and costs associated with this motion.




Dated: August 24, 2020.
       New York, NY                                 THE PLAINTIFF,
                                                    JAKUB MADEJ

                                                    By: /s/ Jakub J. Madej
                                                       Jakub Madej
                                                       LAWSHEET
                                                       415 Boston Post Rd Ste 3-1102
                                                       Milford, CT 06460
                                                       T: (203) 928-8486
                                                       F: (203) 902-0070
                                                       E: j.madej@lawsheet.com

                                                       Counsel for Plaintiff




                                               9
